Citation Nr: 1433822	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  08-30 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of cervical dysplasia.  

3.  Entitlement to an initial compensable rating for chronic urinary tract infections (UTIs).

4.  Entitlement to an initial rating in excess of 10 percent for a painful scar of a donor site, status post-left nephrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1981 to July 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

This case was previously before the Board in February 2010, at which time the issues currently on appeal were remanded for additional development.  


FINDINGS OF FACT

1.  Hypertension was not shown in service, is not shown to have been incurred or aggravated during service, and did not manifest to a compensable degree within one year after service.  High blood pressure associated with preeclampsia in service resolved at the end of pregnancy.

2.  It is not shown that the Veteran currently has, or during the pendency of this appeal has had cervical dysplasia or any residual disability of cervical dysplasia that was treated and resolved in service.

3.  For the period prior to April 19, 2012, the evidence reasonably shows that the Veteran's service-connected chronic UTI's is manifested by urinary frequency with daytime voiding interval between two and three hours.

4.  For the period beginning on April 19, 2012, the evidence reasonably shows that the Veteran's service-connected chronic UTIs is manifested by a voiding dysfunction which requires the wearing of absorbent materials which must be changed more than four times per day. 

5.  The shows that the Veteran's service-connected scar of a donor site, status post-left nephrectomy, is manifested by tenderness and pain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

2.  The criteria for service connection for residuals of a cervical dysplasia have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 

3.  The criteria for a 10 percent rating, but no higher, for chronic UTIs for the period prior to April 19, 2012, have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Code 7504 (2013).

4.  The criteria for a 60 percent rating, but no higher, for chronic UTIs for the period beginning on April 19, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.115a, 4.115b, Diagnostic Code 7504 (2013).

5.  The criteria for an initial rating in excess of 10 percent for a painful scar of a donor site, status post-left nephrectomy, have not been met. 38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated January 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and her representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the November 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309   (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases, including hypertension, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2013).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Hypertension

The Veteran asserts that she experiences hypertension as a result of her active service.  Specifically, the Veteran claims that her currently-diagnosed hypertension is a continuation of the preeclampsia she experienced while in active service.

Prior to discharge from active service, the Veteran underwent a May 2006 VA examination.  The Veteran indicated that she developed hypertension during her pregnancy in 1984.  She reported that she had never been treated for hypertension.  Her blood pressure was recorded as 128/80, 130/80, and 132/80 at the examination.  The examiner diagnosed the Veteran with hypertension.

A March 2006 private cardiovascular consultant's record reflects that the Veteran denied hypertension.  Her blood pressure was 140/70.  The impression was negative for a diagnosis of hypertension.  

An April 2008 VA medical record reflects that the Veteran is diagnosed with hypertension and blood pressure medication was added.  

At an August 2009 VA examination, the Veteran was noted to have been diagnosed with hypertension in 2008.   The examiner noted that the Veteran was normotensive upon entrance examination and that the Veteran experienced preeclampsia while in active service.  The examiner stated that the Veteran's SMRs showed elevated blood pressure readings while in active service, in July 2005, August 2005, and October 2005.  In October 2005, the Veteran was seen with chief complaints of elevated blood pressure readings.  The Veteran was diagnosed with borderline hypertension.  The examiner further noted that on service exit examination she was normotensive.  The examiner assessed the Veteran with hypertension and opined that it was not caused by or as a result of in-service preeclampsia.  She explained that the effects of high blood pressure during pregnancy varies depending on the disorder and other factors.  She cited to various education programs showing that pre-eclampsia does not, in general increase a woman's risk for developing chronic hypertension or other heart-related problems.  However, another program found that some women may be more likely to develop high blood pressure or other heart disease later in life.  The examiner did not provide an opinion whether the Veteran's hypertension was related to the elevated blood pressure readings in service and the diagnosis of borderline hypertension in October 2005. 

The April 2012 VA examination showed that the Veteran was diagnosed with hypertension in April 2008.  The April 2012 examiner related that the Veteran had preeclampsia in 1984 when she was pregnant, and received medication for hypertension while in active service.  The examiner noted that the Veteran was taking medication for hypertension following the April 2008 diagnosis.  The examiner opined that the Veteran's hypertension was not related to her active service, as the only time she had high blood pressure readings during her active service was when she had preeclampsia.  The examiner noted that the Veterans blood pressure reading normalized following the end of her pregnancy.  In addition, she was normotensive on her separation examination; that blood pressure readings from May 2006 to April 2008 were normal, and that she only had high diastolic reading in April 2008.  The examiner pointed out that the definition of systolic hypertension is greater than or equal to 140 and the definition of diastolic hypertension is greater than or equal to 90.  

For VA purposes, hypertension means that the diastolic pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic pressure is predominantly 160 or greater with a diastolic pressure of less than 90.  See 38 C.F.R. § 4.104 , Diagnostic Code 7101.  As such, hypertension requires specific medical testing to diagnose and is thus not a disability capable of lay observation.  Indeed, even a physician is unable to diagnose hypertension without conducting diagnostic testing.

In this case, the evidence clearly shows that the Veteran had pre-eclampsia due to pregnancy in service and as a result had high blood pressure readings.  However, the VA examiners have consistently concluded that once the Veteran's pregnancy ended, her blood pressure normalized.  Both VA examiners's concluded that the Veteran was normotensive on her separation examination.  Further, the April 2012 VA examiner noted her blood pressure readings and that none were indicative of hypertension.  The April 2012 VA examiner, after a review of the claims file and consideration of the Veteran's contentions, determined it was not until April 15, 2008 that the Veteran had a high diastolic reading of 139/93 and at that time she was diagnosed with hypertension and provided with medication.   While the Board is aware that a March 2006 VA examination report noted a diagnosis of hypertension, there is no discussion of the diagnosis in light of blood pressure readings that were 128/80, 130/80, and 132/80 at that time, which are far from being considered hypertension for VA purposes.  The Board further finds that there is no evidence of treatment or diagnosis of hypertension within a year of separation from service.  As such, service connection for hypertension may not be presumed. 38 C.F.R. §§ 3.307, 3.309.

Lastly, the Board finds that there is no competent evidence of a link between the Veteran's service and current hypertension.   The August 2009 VA examiner opined that the Veteran's hypertension was not caused by or as a result of in-service preeclampsia and the April 2012 VA examiner opined that the Veteran's hypertension was not related to her active service, as the only time she had high blood pressure readings during her active service was when she had preeclampsia.  The Board finds that VA examiner's opinions constitute probative evidence on the medical nexus question, based on review of the Veteran's documented medical history and assertions and physical examination as well as consideration of medical literature.  Those opinions provided clear rationales based on an accurate discussion of the evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). Significantly, neither the Veteran nor her representative has presented or identified any contrary medical opinion that supports the claim for service connection for hypertension.  Adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only evidence in support of the Veteran claims are her own contentions.  However, the Veteran's opinion is insufficient to provide the requisite etiology of the claimed hypertension because those matters require medical expertise.  The Board finds that the evidence does not support a continuity of symptomatology of hypertension because the evidence does not show complaints of or treatment for hypertension symptoms from 1984, when the Veteran experienced preeclampsia, which then resolved at the end of her pregnancy, until about 2005, when the Veteran's blood pressure readings were elevated (but she was not yet hypertensive).  She was not in fact diagnosed with hypertension for VA purposes until April 2008.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principe, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Veteran's statements regarding her hypertension being related to his service are not competent evidence as she is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to etiology.  The Board finds the examiners' opinions more persuasive because of the medical training of the examiners.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for hypertension.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Disability

The Veteran asserts that she experiences cervical disability, to include residuals of cervical dysplasia, as a result of active service.  Specifically, the Veteran has related that a 2001 in-service loop electrosurgical excision procedure (LEEP) has caused her to experience cervical dysplasia.  

The Veteran's SMRs show that she was diagnosed with cervical dysplasia in 2001, following an abnormal Pap smear, and that a LEEP was performed in 2001 to remove the abnormal cells.  Subsequent SMRs are negative for symptoms, treatments or diagnosis of cervical dysplasia or other cervical disability.    

Post-service medical records show that while the Veteran did test positive for Human papillomavirus (HPV) in 2009 and 2010; she tested negative for it in 2011 and 2012.  All her Pap smear results have been normal since the LEEP in 2001.

The August 2006 VA examination, with its October 2006 addendum, related that the Veteran had an abnormal Pap smear in 1998, and that she had Pap smears done every four months following those results.  The examiner noted that the Veteran's Pap smears were normal in 1999, but that the dysplasia had returned in 2000.  The examiner stated that the Veteran's gynecologist performed a LEEP, and that the Veteran had Pap smears done every four months after the LEEP, all of them returning normal results.  The physical pelvic examination showed no abnormalities.  The examiner opined that the Veteran's cervical dysplasia resolved following the "2000" LEEP.  

The April 2012 VA examination showed that the Veteran's pelvic examination was normal.  The Veteran's cervix was closed and clean; no masses were noted; and the uterus was slightly enlarged.  The examiner opined that it was less likely than not that the claimed residuals of cervical dysplasia, including scar tissue and discomfort, were related to the Veteran's active service, including the 2001 LEEP.  The examiner related that SMRs and post-service medical treatment records repeatedly showed negative Pap smear results since 2001, and no pelvic pathology or abnormal findings have been noted from the cervical dysplasia found in 2001 or from the 2001 LEEP.  The examiner also reported that the vaginitis and cervicitis that the Veteran had reported were considered to be urological symptoms, which were unrelated to the Veteran's cervical dysplasia and her LEEP.

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that the Veteran actually has the disability for which service connection is sought (cervical dysplasia or other cervical disability as a residual thereof).  In the absence of proof of such disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999). 

While the Veteran's SMRs show that she had such disability in service, and underwent LEEP to remove the abnormal cells, the disability resolved with the treatment in 2001 (as opined by the 2006 VA examiner).  Post-service treatment records and VA examinations have not revealed any findings suggesting recurrence of cervical dysplasia or any residual disability.  Significantly moreover, the April 2012 VA examiner opined that the Veteran's complaints of vaginitis and cervicitis were urological symptoms, and unrelated to her cervical dysplasia and her LEEP in service.   

The Veteran's allegation that she has cervical dysplasia or a residual cervical disability thereof (based on her perception that symptoms she experiences are associated with such disability), is not competent evidence.  "Lay testimony is competent to establish the presence of observable symptomatology but is not competent to prove that which would require specialized knowledge or training." Jandreau v. Shinseki, 23 Vet. App. 12, 15 (2009).  The diagnosis of cervical dysplasia and other cervical disabilities is made based on clinical evaluation and diagnostic studies, and is beyond the scope of lay observation.  The Veteran does not cite to any clinical findings that support that she now has cervical dysplasia or other cervical disability, nor has she submitted any medical literature supporting that her complaints alone (in the absence of supporting clinical findings) would be sufficient to establish such diagnosis. 

As it is not shown that the Veteran currently has (or at any time during the pendency of this claim/appeal has had) cervical dysplasia or other cervical disability, she has not satisfied the threshold requirement for establishing service connection for such disability.  Without competent evidence of a current disability of cervical dysplasia, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225 . The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim for service connection for residuals of cervical dysplasia must be denied. 

Increased ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4 (2013). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history must be considered when assigning disability rating.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required. See Fenderson, 12 Vet. App. at 126. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods

Chronic UTIs

The Veteran asserts that she is entitled to a compensable evaluation for her service-connected chronic UTIs.

Historically, in a May 2007 rating decision, service connection for chronic urinary infections was granted an a noncompensable rating was assigned.   In March 2009, the Veteran submitted a claim for an increased rating, asserting that she was prescribed medication for treatment.  

A March 2009 urinalysis showed findings of a mild urinary tract infection.  She was prescribed Bactrim.  

An April 2009 VA examination report reflects that the Veteran complained of persistent dysuria along with urethral burning throughout the day during nonvoiding time.  She stated that she has pain to her lower back, lower abdomen, and urethral area intermittently.  Throughout the day, she has to urinate between 10 to 12 times with urgency. She voids seven or eight time throughout the night with urgency.  She complains of stress incontinence with laughing and sneezing only.  She does not have to wear absorbent materials in the daytime or nighttime.  She has recurrent urinary tract infections along with recurrent yeast infections.   The examiner noted that the Veteran had just finished a course of Bactrim for a bladder infection.  She has not been hospitalized for urinary tract disease within the past 12 months.  She denied catheterization.  She is currently taking Valacyclovir for a viral infection of the urinary tract.  The Veteran's current genitourinary complaint does affect her usual occupation as her work is interrupted with bathroom visits.  The diagnosis was urinary tract infection currently treated with Bactrim and post left nephrectomy 1996 with residuals of dysuria and urinary frequency.  

An April 2012 VA examination report reflects that the Veteran was diagnosed with recurrent cystitis.  Currently, the Veteran experiences the need to urinate frequently, in that she has to urinate every 35-40 minutes, otherwise she wet herself.  She was unable to sit in meetings due to her frequent urination; that she changed maxi pads approximately every four hours; that her UTIs have become less frequent, and that she was not on prophylactic antibiotics.  Her daytime voiding interval was less than 1 hour.  The examiner determined that the Veteran has a voiding dysfunction, noting that the Veteran had to change the absorbent material she wore more than four times a day.  The examiner reported that the Veteran also experienced urinary frequency, with daytime voiding interval of less than an hour.  The Veteran also experiences recurrent symptomatic bladder or urethral infections.  Her condition affects her work in that she has to urinate frequently.  

The Veteran's service-connected chronic urinary tract infections are evaluated analogously under DC 7504, for pyelonephritis, 38 C.F.R. § 4.20, which is rated either under the criteria for renal dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b , DC 7504.  The rating criteria for renal dysfunction provide that symptomatology of albumin, constant or recurring, with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101, warrants a compensable evaluation of 30 percent.  Album and casts with history of acute nephritis; or, hypertension which is non-compensable under DC 7101, warrants a non-compensable evaluation.  38 C.F.R. § 4.115a.  Urinary tract infection requiring long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management, warrants an evaluation of 10 percent.  Id.  
Under this criteria, the evidence shows that there is no current symptomatology which would warrant a compensable rating.  The Veteran does not contend nor does the evidence even suggest that the Veteran has renal dysfunction.  Further, while the Veteran was shown to require medication for a period in 2009, there is no subsequent showing that she has been prescribed any additional drug therapy; thus a showing of long-term drug therapy is not supported by the evidence of a record.   

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunction, infections, or a combination of these.  Rating criteria are provided for renal dysfunction, voiding dysfunction, urinary frequency, obstructed voiding, or urinary tract infections, and the rating codes will refer to each of these groups according to the appropriate symptomatology.  38 C.F.R. § 4.115a (2013).

In light of the evidence above, the Board has also considered the Veteran's claim under the provisions for voiding dysfunction which indicates that particular condition should be rated as urine leakage, frequency, or obstructive voiding.

The criteria for urine leakage provide that with continual urine leakage, postoperative urinary diversion, urinary incontinence, or stress incontinence a 20 percent rating is assigned for urinary leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is assigned for urinary leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is assigned for urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

The criteria for urinary frequency provide that a 10 percent rating is assigned for urinary frequency with daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent rating is assigned for urinary frequency with daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating is assigned for urinary frequency with daytime voiding interval less than one hour, or; awakening to void five or more times per night.

As to obstructive urinary symptoms the applicable rating criteria provide that symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year warrants a noncompensable rating.  A 10 percent rating is assigned for obstructed voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec).; (3) recurrent urinary tract infections secondary to obstruction.; (4) stricture disease requiring periodic dilatation every 2 to 3 months.

Obstructive voiding with urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.

Based on the evidence prior to April 19, 2012, the evidence shows that a 10 percent, but no higher rating is warranted.  In this regard, the Veteran complained of urinary frequency 10 to 12 days a day, but denied wearing absorbant materials in the daytime or nighttime.  By resolving all reasonable doubt in favor of the Veteran, that report is consistent with a 10 percent rating, but no higher rating, for urinary frequency. 

For the period beginning on April 19, 2012, the Veteran notes that the Veteran was diagnosed with cystitis and needed to wear absorbent materials which must be changed more than four times per day (in the Veteran's case, approximately eight times a day), with a daytime voiding interval of less than 1 hour.  In evaluating this claim, the Board finds that the Veteran is entitled to the highest 60 percent rating for urinary leakage on the basis that she needs to wear absorbent materials that must be changed more than 4 times per day.  The Board notes that a 60 percent rating is the maximum rating available for voiding dysfunction, only the criteria for rating renal function offers a rating in excess of 60 percent.  However, the evidence of record is negative for any findings of renal dysfunction and as such, a rating in excess of 60 percent for the period beginning on April 19, 2012 is not warranted.  

For the sake of clarity, the Board notes that the Veteran cannot receive separate ratings for both urinary frequency and urine leakage simultaneously.  The criteria for voiding dysfunction specifically states that "[r]ate particular condition as urine leakage, frequency, or obstructed voiding".  The voiding dysfunction criteria thus clearly indicates that the Veteran should only be rated under either urine leakage or frequency or obstructive voiding.

The Board has also considered whether the Veteran's disability, during the entire appeal period, presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings.  Specifically, the Veteran's voiding frequency, nocturia, incontinence, and use of absorbent materials are explicitly contemplated by the rating schedule.  Neither the Veteran nor the evidence show that she has renal dysfunction as a result of her service-connected urinary tract infections.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular ratings are,  therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted.

Scar

The Veteran is service-connected for painful scar, status post left donor nephrectomy and is assigned an initial 10 percent rating under Diagnostic Code 7804, which pertains to unstable or painful scars.  38 C.F.R. § 4.118 , Diagnostic Code 7804.  The Veteran asserts that her painful scar of a donor site, status post-left nephrectomy, is more severe than reflected in the initial 10 percent rating . 

Initially, the Board notes that the regulations for evaluating disorders of the skin were changed effective October 23, 2008, but only apply to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 -4712 (Sept. 23, 2008).  Because the Veteran filed her claim in January 2006, the revised regulations do not apply to this claim. 

The pertinent criteria provide that scars, other than on the head, face, or neck, that are deep or that cause limited motion are rated under DC 7801. Under this code, a 10 percent rating is warranted for a scar or scars with an area or areas exceeding 6 sq. ins. (39 sq. cm). A 20 percent rating is warranted for a scar or scars with an area or areas exceeding 12 sq. ins. (77 sq. cm). A 30 percent rating is warranted for a scar or scars with an area or areas exceeding 72 sq. ins. (465 sq. cm). A maximum 40 percent rating is warranted for a scar or scars with an area or areas exceeding 144 sq. ins. (929 sq. cm). 

Under DC 7802, a 10 percent rating is warranted for scars, other than head, face, or neck, that are superficial and that do not cause limited motion, with an area or areas of 144 square inches (929 square centimeters) or greater. This is the maximum rating for this code. Note (1): scars in widely separated areas, as on two or more extremities or trunk, will be separately rated and combined in accordance with § 4.25 of this part. Note (2): A superficial scar is one not associated with underlying soft tissue damage. 

Under DC 7803, a 10 percent rating is warranted for unstable superficial scars. This is the maximum rating for this code. Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (2): A superficial scar is one not associated with underlying soft tissue damage. 

Under DC 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  Ten percent is the maximum rating for this code. Note (1): A superficial scar is one not associated with underlying soft tissue damage.  Note (2): In this case, a 10 percent evaluation will be assigned to a scar on the tip of the finger or toe even though amputation of the part would not warrant a compensable evaluation. 

Under DC 7805, scars may also be rated based on limitation of function of affected part.

The May 2006 examination, performed while the Veteran was still in service, noted that the Veteran's scar was a 23 cm by 0.8 cm linear surgical scar, horizontal to the left midline of the abdomen, which extended from the left quadrant to the posterior back area.  There was tenderness with palpation; the scar has not adhered to the underlying tissue; the texture of the skin was smooth; the scar was not unstable; there was no significant elevation or depression of the surface contour of the scar; there was no significant underlying soft tissue damage; the scar was not deep; there was no inflammation, edema, or keloid formation; the color of the scar was hyper pigmented; there were no areas of induration or inflexibility of the skin in the area of the scar; and there were no functional limitations secondary to the scar.

In her September 2008 appeal, the Veteran related that she took Motrin and various other pain relievers for her scar.  

The April 2012 VA examiner noted that the Veteran reported that her scar was always tender and painful, and felt like a pulled muscle, and that she took Tylenol and a muscle cream to manage the symptoms.  The Veteran also related that she had to exercise care when reaching or lifting; that she never developed a keloid; and that the scar has not changed since surgery.  The examiner noted that the scar was not unstable; that it did not affect the Veteran's upper and lower extremities or the anterior trunk; that it did affect the posterior trunk, measuring 24 cm; and that there were no other physical findings, complications, conditions, signs, or symptoms (as muscle or nerve damage) associated with the scar.

In this case, the Veteran is assigned a 10 percent rating; however, as 10 percent is the maximum schedular rating under Code 7804 for superficial scars, painful on examination (under the criteria in effect prior to October 23, 2008), the Board must look to schedular criteria that would afford a rating in excess of 10 percent. 

In this regard, the Board finds that Diagnostic Codes 7800 (disfigurement of the head, face, or neck), 7801 (scars other than head, face, or neck, that are deep or that cause limited), 7802 (superficial scars other than head, face, or neck, that do not cause limited motion, and that cover an area of 144 square inches or greater), and 7803 (superficial, unstable scars) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  38 C.F.R. § 4.118 , Diagnostic Codes 7800-7803 (2008).  In addition, as the scars are not shown to cause limitation of function, hence, Diagnostic Code 7805 is also not for application in this instance.

The Board has considered whether a higher rating is warranted at any point during the appeal period. . However, the Board concludes that the preponderance of the evidence is against an initial rating in excess of 10 percent at any point during the appeal period.  As such, the benefit of the doubt rule does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107 (West 2002).

The discussion above reflects that the symptoms of the Veteran's scar are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule. Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for residuals of cervical dysplasia is denied.

A 10 percent disability rating, but no higher, for chronic urinary tract infections, for the period prior to April 19, 2012, is granted, subject to the laws and regulations governing monetary awards.

A 60 percent disability rating, but no higher, for chronic urinary tract infections, for the period beginning on April 19, 2012, is granted, subject to the laws and regulations governing monetary awards.

Entitlement to an initial rating in excess of 10 percent for a painful scar of a donor site, status post-left nephrectomy, is denied.



______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


